         Case 4:20-cv-01363-O Document 1 Filed 12/23/20               Page 1 of 5 PageID 1



                                  IN THE UNITED STATES DISTRICT COURT
                                  FOR THE NORTHERN DISTRICT OF TEXAS
                                          FORT WORTH DIVISION

LETA ROCHE,                                       §
      Plaintiff,                                  §
                                                  §
v.                                                §            CIVIL ACTION NO. 4:20‐cv‐1363
                                                  §
THE KROGER CO.,                                   §
      Defendant.                                  §

                                    DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

          Pursuant to the terms and provisions of 28 U.S.C. §§ 1441 and 1446, Defendant The

Kroger Co. (“Defendant”) in the cause styled “Leta Roche v. The Kroger Co.” originally pending

as Cause No. 236‐321592‐20 in the 236th Judicial District Court of Tarrant County, Texas, files

this Notice of Removal of the cause to the United States District Court for the Northern District

of Texas, Fort Worth Division.

                                                   I.
                                          BASIS FOR REMOVAL

          The basis of the removal of this action is diversity jurisdiction under 28 U.S.C. § 1332. In

particular, diversity jurisdiction exists in this case because there is complete diversity of

citizenship between the parties, Defendant is not a citizen of the State of Texas, and the

amount in controversy exceeds $75,000.00, exclusive of interest and costs.1




     1
          See 28 U.S.C. § 1332 (2018).



                                                  ‐1‐
     Case 4:20-cv-01363-O Document 1 Filed 12/23/20                  Page 2 of 5 PageID 2



                                                II.
                                     DIVERSITY JURISDICTION

       Plaintiff, at the time of the initial filing of this action and at the current time of the

removal of this action, was and is a citizen, resident, and domicile of the State of Texas.

       Defendant, The Kroger Co., at the time of the initial filing of this action and at the time

of the removal of this action, was and is a corporation formed under the laws of Ohio with its

principal place of business in Ohio. The Kroger Co. has never been a resident of, incorporated

in, or had its principal place of business in the State of Texas.

       Real‐Party‐in‐Interest, Kroger Texas L.P., at the time of the initial filing of this action and

at the time of the removal of this action, was and is a limited partnership formed under the

laws of Ohio. The general partner of Kroger Texas L.P. is KRGP Inc., an Ohio corporation with its

principal place of business in Ohio. The only limited partner is KRLP Inc., an Ohio corporation

with its principal place of business in Ohio. Neither KRGP Inc. nor KRLP Inc., the only two

partners of Kroger Texas L.P., has ever been a resident of, incorporated in, or had its principal

place of business in the State of Texas.

                                               III.
                                      FACTUAL BACKGROUND

       Plaintiff claims that, on or about September 24, 2019, Plaintiff slipped and fell on water

leaking from a refrigerator. Plaintiff filed suit on November 12, 2020, in the 236th Judicial

District Court of Tarrant County, Texas, alleging a negligence/premises liability cause of action

against Defendant.




                                                 ‐2‐
        Case 4:20-cv-01363-O Document 1 Filed 12/23/20                            Page 3 of 5 PageID 3



                                                  IV.
                                       THE AMOUNT IN CONTROVERSY

         Plaintiff judicially admits in her Original Petition that she is seeking damages over

$200,000 but not more than $1,000,000.2 Specifically, Plaintiff seeks damages for past and

future medical expenses, past and future physical pain and suffering, past and future physical

impairment, past and future mental anguish, past loss of earnings, and past loss of consortium.3

As a result, the amount in controversy in this case exceeds $75,000.00, exclusive of interest and

costs, and this case is removable.4

                                                     V.
                                               REMOVAL IS TIMELY

         This removal is timely because it is filed “within thirty days after receipt, through service

or otherwise, of a copy of an amended pleading, motion, order or other paper from which it

may first be ascertained the case is one which is or has just become removable.”5 Defendant

first became aware this case was removable on or about November 24, 2020, when Defendant

was served with Plaintiff's Original Petition. Accordingly, this removal is timely because it is

made within thirty days after the receipt by Defendant of the document that first demonstrated

the case was removable. Moreover, more than one year has not passed since the

commencement of the action in state court on November 12, 2020.6




    2
         See Plaintiff’s Original Petition attached hereto as Exhibit 2.
    3
         Id.
    4
        See S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 492 (5th Cir. 1996); see also Laughlin v. Kmart Corp., 50
S.W.3d 871, 873 (10th Cir. 1995) (amount in controversy is ordinarily determined by allegations in complaint).
    5
         28 U.S.C. § 1446(b).
    6
         See id.



                                                          ‐3‐
     Case 4:20-cv-01363-O Document 1 Filed 12/23/20                Page 4 of 5 PageID 4



                                               VI.
                                             VENUE

       Venue is proper in this district under 28 U.S.C. § 1441(a) because this district and

division embrace the county in which the removed action has been pending.

                                           VII.
                                 PROCEDURAL REQUIREMENTS

       Defendant filed with the Clerk of the 236th Judicial District Court of Tarrant County,

Texas a Notice of Filing Notice of Removal to Federal Court simultaneously with the filing of this

Notice of Removal.

       Pursuant to Local Rule 81.1, the following documents are attached hereto for the

Court’s reference:

       (1)     State court docket sheet (as of December 23, 2020);

       (2)     Plaintiff's Original Petition (filed November 12, 2020) with Service of Citation;
               and

       (3)     Defendant’s Original Answer (filed December 15, 2020).

       Also, in compliance with Local Rule 81.1, Defendant has filed the following documents

with the Notice:

                     Civil Cover Sheet

                     Supplemental Civil Cover Sheet

                     Certificate of Interested Persons

       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that this case be

removed to the United States District Court for the Northern District of Texas, Fort Worth

Division.




                                               ‐4‐
     Case 4:20-cv-01363-O Document 1 Filed 12/23/20               Page 5 of 5 PageID 5



                                            Respectfully submitted,
                                            /s/ B. Kyle Briscoe
                                            B. Kyle Briscoe
                                            Attorney‐in‐charge
                                            State Bar No. 24069421
                                            kbriscoe@peavlergroup.com
                                            Michael W. Stumbaugh
                                            State Bar No. 24041987
                                            mstumbaugh@peavlergroup.com
                                            PEAVLER|BRISCOE
                                            2215 Westgate Plaza
                                            Grapevine, Texas 76051
                                            214‐999‐0550 (telephone)
                                            214‐999‐0551 (fax)
                                            ATTORNEYS FOR DEFENDANT




                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all counsel of record, in accordance with and pursuant to the Federal Rules of Civil
Procedure on December 23, 2020.

                                            /s/ B. Kyle Briscoe
                                            B. Kyle Briscoe




                                              ‐5‐
